DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Specifically, in claim 1, the phrase “resulting in one or more of enhanced evenness of site lighting, reduced site shadows, reduced site light pollution, reduced site power consumption and/or reduced site diesel usage.” is unclear because it is not clear what standard the claimed improvements are relative to.
	Claims 2-11 are rejected based on their dependence from claim 1.
Specifically, in claim 12, the phrase “resulting in one or more of enhanced evenness of site lighting, reduced site shadows, reduced site light pollution, reduced site power consumption and/or reduced site diesel usage.” is unclear because it is not clear what standard the claimed improvements are relative to.
	Claims 13-22 are rejected based on their dependence from claim 12.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-8, 10-12, 14-19, and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Gowanlock et al. (US 2015/0153036).
	Regarding claim 1, Gowanlock discloses a method of providing lighting to a drilling rig site comprising, attaching at least one light fixture (200; Paragraph [0043]) directly to the crown (100; Paragraph [0042]) of a drilling rig on each of at least two sides of the crown (Fig. 4), wherein the light fixture contains a fixed or removable light fixture attachment connecting the at least one light fixture to the crown (Paragraph [0043]), resulting in one or more of enhanced evenness of site lighting, reduced site shadows, reduced site light pollution, reduced site power consumption and/or reduced site diesel usage (Paragraph [0007-0009]).
	Regarding claim 3, Gowanlock further discloses wherein the light fixture is fixed or adjustable (Paragraph [0043]).

	Regarding claim 5, Gowanlock further discloses wherein the light fixtures are attached to all sides of the crown (Fig. 4).
	Regarding claim 6, Gowanlock further discloses comprising more than one light fixture attached to each side of the crown (Fig. 4).
	Regarding claim 7, Gowanlock further discloses wherein said each light fixture attachment holds one or more light fixture spaced vertically or horizontally from each other (Fig. 2).
	Regarding claim 8, Gowanlock further discloses wherein each lighting fixture can swivel and/or tilt (Paragraph [0043]).
	Regarding claim 10, Gowanlock further discloses wherein the crown forms a generally rectangular shape (Fig. 1, 100)
	Regarding claim 11, Gowanlock further discloses wherein the lighting is provided to 180 degrees to 360 degrees around the drilling site (Fig. 4).
	Regarding claim 12, Gowanlock discloses a drilling rig including a derrick or mast and crown (Figs. 1-4, 7; Paragraph [0042], having a drilling site lighting system attached thereto, comprising at least one light fixture attached directly to the crown on each of at least two sides, wherein the light fixture contains a fixed or removable light fixture attachment connecting the light fixture to the crown (200; Paragraph [0043]), resulting in one or more of enhanced evenness of site lighting, reduced site shadows, reduced site light pollution, reduced site power consumption and/or reduced site diesel usage (Paragraph [0007-0009]).
	Regarding claim 14, Gowanlock further discloses wherein the light fixture is fixed or adjustable (Paragraph [0043]).

	Regarding claim 16, Gowanlock further discloses wherein the light fixtures are attached to all sides of the crown (Fig. 4).
	Regarding claim 17, Gowanlock further discloses comprising more than one light fixture attached to two or more sides of the crown (Fig. 4).
	Regarding claim 18, Gowanlock further discloses wherein said each light fixture attachment holds more than one light fixture spaced vertically or horizontally from each other (Fig. 2).
	Regarding claim 19, Gowanlock further discloses wherein each lighting fixture can swivel and/or tilt (Paragraph [0043]).
	Regarding claim 21, Gowanlock further discloses wherein the crown forms a generally rectangular shape (Fig. 1, 100)
	Regarding claim 22, Gowanlock further discloses wherein the lighting is provided to 180 degrees to 360 degrees around the drilling site (Fig. 4).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE M HINES whose telephone number is (571)272-2285.  The examiner can normally be reached on M-F: 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Anne M Hines/
Primary Examiner
Art Unit 2879